In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-2719
ANDRZEJ SKORUSA,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                         No. A77-646-942
                        ____________
   ARGUED FEBRUARY 21, 2007—DECIDED APRIL 5, 2007
                   ____________


 Before EASTERBROOK, Chief Judge, and FLAUM and
SYKES, Circuit Judges.
  FLAUM, Circuit Judge. An immigration judge (“IJ”)
denied Andrzej Skorusa’s application for adjustment of
status after considering, among other things, evidence
that Skorusa had illegally obtained a permanent resident
stamp in his passport. The Board of Immigration Appeals
(“BIA”) affirmed the IJ’s decision, and Skorusa petitions
this Court for review, claiming that his hearing did not
comply with governing statutes. For the following rea-
sons, we dismiss the petition.
2                                              No. 06-2719

                    I. BACKGROUND
   In August 1991, Andrzej Skorusa, a citizen of Poland,
entered the United States without inspection after paying
$7,000 to board a United States bound ship. Skorusa has
remained in the country ever since. In 2002, he hired a
lawyer to help him apply for labor certification as a diesel
mechanic. The Labor Department granted Skorusa’s
application, and the Department of Homeland Security
(“DHS”) subsequently approved an immigrant petition
filed by Skorusa’s employer. Skorusa then sought adjust-
ment of status to permanent resident.
  During a May 5, 2005 hearing, DHS objected to
Skorusa’s request for adjustment of status because
Skorusa previously had attempted to purchase permanent
residency from a corrupt immigration official. In March of
2000, Skorusa met a man named Ziggy who told him that
there was a travel bureau where he could “proceed . . . for
a green card quick.” Ziggy advised Skorusa that the
expedited service would cost $12,000 and assured him
that the process was “real and legal.” Ziggy instructed
Skorusa to visit an INS Application Support Center to get
fingerprinted and to fill out an adjustment of status
application before going to the travel bureau.
   On April 5, 2000, Ziggy and Skorusa went to the travel
bureau, which was located on Belmont Avenue in Chicago,
Illinois. Skorusa was led to a back room where he met
with an immigration officer, who was dressed in civilian
clothing. The officer reviewed Skorusa’s application for
adjustment of status and asked Skorusa questions about
it. At the end of the interview, the officer congratulated
Skorusa, stamped his passport with a permanent resi-
dent stamp, and explained that Skorusa could now “fly to
Poland and get a real social security number.” After the
interview, Skorusa paid Ziggy the $12,000 fee, but did not
give any money to the immigration officer.
No. 06-2719                                              3

   Unbeknownst to Ziggy and Skorusa, the immigration
official that conducted the interview was an INS adjudica-
tions officer participating in an undercover investigation
with the FBI called “Operation Durango.” The officer,
Clarence Robinson, testified at Skorusa’s adjustment of
status hearing. According to Robinson, Operation Durango
sought to expose immigration “brokers” who helped aliens
illegally obtain immigration benefits. Robinson played the
role of a corrupt immigration officer who was taking bribes
to provide green cards. Throughout the operation, during
which he interviewed 250-300 aliens, Robinson tried to
make the process seems as official as possible. He required
the aliens to obtain medical exams and fingerprints and
interviewed them using the same questions he would
ask in a legitimate setting. Nonetheless, Robinson testi-
fied that he informed the aliens that he was involved in an
illegal operation and advised them of what to say if
immigration authorities stopped them. At the interview’s
conclusion, Robinson would place a stamp in the alien’s
passport indicating that the alien had been granted
permanent residency. Given the large number of inter-
viewees, Robinson could not recall specifically his inter-
view with Skorusa.
  Several months before the hearing, the IJ issued Robin-
son a subpoena (at Skorusa’s request) that ordered him to
appear at Skorusa’s hearing and to “produce . . . notes,
correspondence, memoranda, pictures and videos associ-
ated [with Skorusa’s case].” On the day of the hearing,
Robinson had not produced surveillance videos from the
travel bureau that Skorusa believed were in DHS’s
possession. When the government called Robinson to
testify, Skorusa moved to strike the testimony, arguing
that he was disadvantaged by not having the video. The
IJ and Skorusa’s lawyer, Justin Burton, had the follow-
ing exchange:
4                                                No. 06-2719

    JUDGE: Well, why are you at a disadvantage . . . if
    something comes up during the hearing, you can
    request time to try and rebut it.
    BURTON: Well, if there’s real evidence out there,
    including a video that can be used to cross-examine
    what the officer is going to be saying, I certainly think
    it’s relevant and . . . crucial to be able to get to the
    truth of this matter.
    JUDGE: Well, let’s hear the witness’ testimony first,
    and then I’ll decide whether or not a continuance
    should be granted.
Robinson testified that his meetings with aliens were
recorded and that FBI possessed the videotapes. Robinson
stated that he did not have access to the videotapes, but
could obtain them through the proper channels if neces-
sary. After questioning Robinson, the IJ asked Burton to
make arguments on the case. Burton presented a series
of arguments concerning Skorusa’s eligibility for adjust-
ment of status, but he did not renew his objection about
the subpoena, nor did he request a continuance.
  At the close of the hearing, the IJ denied Skorusa’s
application for adjustment of status, reasoning that any
equities favoring adjustment were outweighed by adverse
factors.1 The adverse factors included Skorusa’s illegal
mode of entry as well as his procurement of the permanent
residence stamp, which the IJ concluded Skorusa “clearly
knew, or should have known” was illegal. Skorusa ap-
pealed the IJ’s decision to the BIA, and the BIA affirmed.
The BIA addressed Skorusa’s contention that the IJ
violated his right to cross-examination by not requiring


1
  Equities included Skorusa’s lengthy presence in the U.S., his
lack of any criminal history, his steady job history, and his
home ownership.
No. 06-2719                                               5

DHS to turn over the videotapes. The BIA determined
that the subpoena requested only evidence in DHS’s
possession, and because DHS did not have possession of
the videos, it had complied with the terms of the subpoena.
Accordingly, the BIA concluded that the IJ did not err by
not granting a continuance. Skorusa petitions this Court
for review.


                     II. DISCUSSION
  Skorusa argues that the IJ violated his statutory rights
under the Immigration and Nationality Act (“INA”) and his
constitutional right to due process by not granting him a
continuance to obtain the videotapes. Whether the IJ
complied with the INA and the Constitution are questions
of law that we review de novo, but with deference to the
agency’s reasonable interpretations of the INA. See
Marquez v. INS, 105 F.3d 374, 378 (7th Cir. 1997). Al-
though this Court generally cannot review orders deny-
ing applications for adjustment of status, 8 U.S.C.
§ 1252(a)(2)(B), we retain jurisdiction to review strictly
legal issues, such as whether an immigration hearing
complied with the requirements of INA. 8 U.S.C.
§ 1252(a)(2)(D); see also Cevilla v. Gonzales, 443 F.3d 658,
660 (7th Cir. 2006).
  Skorusa’s claim that the IJ violated the INA by improp-
erly denying him a continuance encompasses two argu-
ments. First, he claims that the IJ’s denial deprived him of
his statutory right to present all relevant evidence at an
impartial hearing. See 8 U.S.C. § 1229a(b)(4)(B); 8 C.F.R.
§ 1240.1(c). Second, Skorusa claims that the IJ’s failure
to continue the proceedings violated the INA and imple-
menting regulations regarding the issuance and enforce-
ment of subpoenas.
  We must reject Skorusa’s argument that the IJ, by not
granting Skorusa a continuance, deprived him of his
6                                               No. 06-2719

statutory right to present relevant evidence. The IJ
advised Skorusa’s counsel that he could, if necessary,
request time to rebut Robinson’s testimony, but counsel
made no such request, either during Robinson’s testimony
or during closing argument. Although the IJ indicated
the he would “decide whether or not a continuance should
be granted,” after Robinson testified, that statement did
not amount to the denial of a continuance. Rather, the IJ
recognized the possibility that a continuance might be
necessary if Robinson and Skorusa provided completely
different accounts of what happened at the travel bureau.
As it turned out, the only point of contention was whether
Robinson told Skorusa that what they were doing was
illegal, and Robinson could not recall his interview with
Skorusa, so their testimony was consistent in any case.
In short, we can find no fault in an IJ’s failure to grant
relief where none was requested.
  Moreover, our review of the administrative record
shows that the IJ provided Skorusa a reasonable oppor-
tunity to present his case for adjustment of status, thus
complying with 8 U.S.C. § 1229a(b)(4)(B). Skorusa was
able to testify on his own behalf and cross-examine
Robinson. He also provided the court with documentary
evidence, such as his labor certification and past tax
returns, all of which the IJ considered in his oral decision.
  Skorusa also argues that, by denying the continuance,
the IJ violated INA provisions regarding subpoenas.
Pursuant to 8 U.S.C. § 1229a(b)(1), an “immigration judge
may issue subpoenas for the attendance of witnesses and
presentation of evidence.” Implementing regulations
provide that “[a] subpoena shall . . . command the per-
son . . . to which it is addressed to produce the books,
papers, or documents specified in the subpoena.” 8 C.F.R.
§ 287.4(b)(2). Should a witness fail to comply with the
terms of a subpoena, the Code of Federal Regulations
directs the IJ to request an order from a United States
No. 06-2719                                                    7

District Court requiring production. 8 C.F.R. § 287.4(d).
Skorusa claims that the relevant regulations compelled the
IJ to order production of the video. Skorusa’s argument
assumes that Robinson did not comply with the subpoena
because he withheld the surveillance video. In determining
whether Robinson had complied with the subpoena,
however, the BIA and the IJ reasonably interpreted it as
requiring DHS to produce only that evidence in its posses-
sion. As it turned out, DHS did not possess the surveil-
lance videos—the FBI did. Because, as the BIA concluded,
Robinson did not violate the terms of the subpoena, the IJ
had no statutory obligation to continue the proceedings.
Accordingly, Skorusa’s hearing complied with the INA, and
we have no jurisdiction to reach the merits of his claim
for adjustment of status.2 We therefore dismiss the petition
for review.


                      III. CONCLUSION
  For the foregoing reasons, we DISMISS Skorusa’s peti-
tion for want of jurisdiction.




2
   Because we have held previously that an immigration hearing
that satisfies the statutory requirements of §1229a(b)(4)(B) also
satisfies the requirements of the due process clause, see, e.g.,
Rehman v. Gonzales, 441 F.3d 506, 508 (7th Cir. 2006), we
decline to consider Skorusa’s due process claim. See Boyanivskyy
v. Gonzales, 450 F.3d 286, 293 (7th Cir. 2006) (noting that this
Court should only reach a due process claim if a petitioner
complains that the procedures outlined in the relevant stat-
utes are constitutionally deficient).
8                                        No. 06-2719

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—4-5-07